    Case: 1:06-cr-00271-CAB Doc #: 155 Filed: 11/16/20 1 of 3. PageID #: 1173




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )      CASE NO. 1:06CR271
                                              )
                       Plaintiff,             )      JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
ANDRE MARTIN,                                 )      OPINION AND ORDER
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court on remand from the Sixth Circuit and concerns

Defendant Andre Martin’s request for a reduction in sentence under Section 404 of the First Step

Act of 2018 (“First Step Act”). For the following reasons, the Court GRANTS Defendant’s

Motion.

       The Court’s previous Opinion and Order (Doc. 144) highlights the necessary facts and

law under the First Step Act. All parties agree that Defendant is eligible for a sentence reduction

under the First Step Act. On remand, the Sixth Circuit directed this court to “determine the

guidelines range and, considering all appropriate factors, determine whether and to what extent

[Defendant] is entitled to relief under the First Step Act.” United States v. Martin, 817 Fed.

App’x 180, 184 (6th Cir. June 16, 2020).

       The Court followed that directive and Ordered the Probation Department to prepare an

updated Presentence Report. Probation filed its Report on September 18, 2020. After allowing

time to do so, neither party objected.
        Case: 1:06-cr-00271-CAB Doc #: 155 Filed: 11/16/20 2 of 3. PageID #: 1174




           The Report found Defendant to have a base offense level of 26. After certain

adjustments, the total offense level became 25. Based on his criminal history, Defendant fell in

Category V. As such, Probation found Defendant’s advisory Guideline Range to be 100 to 125

months.1 The Court agrees and adopts Probation’s calculation.

           Defendant has served over 173 months in prison. He has participated in and successfully

completed multiple programs while incarcerated. But he does have a history of discipline reports

while in custody, including incidents of violence. And recently, the Bureau of Prisons

transferred Defendant to a high security facility due to an incident. According to the Report,

Defendant is eligible for return to a medium security prison in July of 2021.

           After a review of the necessary § 3553(a) factors, the Court GRANTS Defendant’s Motion

and reduces his Sentence to time served on both counts. Since the § 851 enhancement is no

longer applicable, the Court amends its previous order and imposes a Supervised Release term of

four years.2 The Standard and Special Conditions of Supervised Release previously imposed

shall remain in effect. The Court orders Defendant to pay the United States a special assessment

fee of $200.00, which shall be due immediately.

           In addition, the Court does have concerns about Defendant’s immediate release to the

community after being in highly regulated confinement. Furthermore, Defendant’s proposed

living situation is instable. To protect against Defendant’s recidivism, the Court imposes the

special condition of a six-month term at a halfway house.3 Placement at a halfway house will




1
 While Defendant’s original sentence was enhanced under 21 U.S.C. § 851, that enhancement is no longer
applicable to Defendant after the First Step Act. (See Doc. 152, PageID: 1143, ¶ 9).
2
    The Court imposes a four-year term as to Count 2, and a three-year term as to Count 3, to be served concurrently.
3
 The Court waives any subsistence fee Defendant may have to pay while at the halfway house so that Defendant
can save money for his own housing.

                                                          -2-
    Case: 1:06-cr-00271-CAB Doc #: 155 Filed: 11/16/20 3 of 3. PageID #: 1175




allow for both continued structure and monitoring, while assisting the Defendant as he adjusts to

living in the community.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: November 16, 2020




                                              -3-
